Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 13 August 1789
From: Willink, Van Staphorst, and Hubbard
To: Jefferson, Thomas



Amsterdam 13th. August 1789

We had the honor to remit Your Excellency


 
£169,718.16
the 10th. Inst. in 23 Bills of Exchange and now inclose


 
 110,281. 4
in 22 Do. ⅌ inclosed List.

 
  together£280,000for accounts of the United States; being the
 

  Amount requisite for payment of the Arrears of Interest due to Foreign Officers and for completing the Article of Medals; The Receipt whereof We request Your Excellency’s Acknowledgment to us, and to the Board of Treasury.
Your Excellency was regularly acquainted by us, that One of the Conditions which the Necessities of the United States and the then state of their Credit compelled our Submission to, to raise Monies for Payment of the last Interests, was, A Freedom to the Subscribers for 200 Bonds, to receive during all the current Year as many Bonds as they might chose at the same price, until the whole of the last Loan should be run off; Facility which the Subscribers availed themselves of, to keep the Price of this Effect low, more so than Circumstances and their Solidity merited. Desirous of remedying this evil and to augment the Respectability of the Claims upon the United States, We proposed to a very few of the first Dealers in Loans, to reserve for their joint account the remaining 280 Bonds of this Loan, allowing them what time they chose to receive them, as We should have no immediate need of the Money. Impressed equally with us of the propriety of our Views, and the probability of their speedy Realisation, They readily consented, and We have now publickly declared We have no more Bonds for sale; Which will We trust, so enable them to better the Price and to establish the Credit of the United States, as to render practicable at a more reasonable rate, the Negotiation of any future Loans, the United States may think it their Interest or wish to open here, The success whereof can be but little if at all doubted, after the Organisation and Operation of their New Federal Government, Which We experience to have given already great Strength and Stability to their Credit; More especially when it is considered, that under Circumstances not only less encouraging but even sometimes dismaying, We have always paid the Interests to the Day, and by this constant regularity during Seven Years, the Money Lenders are so accustomed to the punctual Receipt of their Interests at our Houses, as well as confident of its Continuance that they now rank the Americans among the most certain and solid Effects circulating here; An Advantage We deem so improveable, that an Opportunity may soon offer for transferring at least a considerable Share of the Debt due by the United States to the Court of Versailles, An Object We Know Your Excellency and believe the United States to have much at heart, as independant of doing France at this Juncture a considerable service, by Payment of the debt due to that Country,  without loss at least material to the United States. Its final Reimbursement by such Shifting, would be prolonged to a Period, when it must be supposed its Discharge will be very easy to the United States.—In this Situation of Things, We are of opinion Your Excellency would do well, to obtain from the United States with the least possible delay, sufficient Powers to Your Excellency or His Successor, for negotiating this Business with the Court of Versailles, and passing the Bonds here, So that We might seize the first favorable Moment of putting the Plan into Execution. Should Your Excellency’s Absence be for any length of time, and the Chargé d’Affaires not be acquainted with Business of this Nature or competent to transact it, The necessary Powers might be given to us to pass the Bonds and settle the Matter with the French Ministry; To which We would readily attend, being desirous on all occasions, to evince our Zest to promote the Interests of the United States. We are respectfully Your Excellency’s Most obd & very hble Servts,

Wilhem & Jan Willink
N & J. Van Staphorst & Hubbard

